           Case 1:17-cr-00232-EGS Document 177 Filed 04/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

      v.
                                                     Crim No.: 17-232 (EGS)
 MICHAEL T. FLYNN,

                           Defendant



              MOTION FOR LEAVE TO FILE SUPPLEMENTAL NOTICE
           REGARDING TRANSFER OF CASE FILE TO SUCCESSOR COUNSEL

       Covington & Burling LLP, former counsel to Defendant Michael T. Flynn, respectfully

requests leave to file a Supplemental Notice Regarding Transfer of Case File to Successor

Counsel. The proposed Notice, which is attached, provides information to the Court regarding

Covington’s transfer of its file of its representation of Mr. Flynn.


April 8, 2020                                  Respectfully submitted,




                                               Robert K. Kelner (D.C. Bar No. 466880)
                                               Stephen P. Anthony (D.C. Bar No. 426536)
                                               Covington & Burling LLP
                                               One City Center
                                               850 Tenth Street, NW
                                               Washington, DC 20001-4956
                                               (202) 662-6000
         Case 1:17-cr-00232-EGS Document 177 Filed 04/08/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 8th day of April 2020, I caused the foregoing to be sent

by electronic mail to the following:


 Jocelyn S. Ballantine                               Jesse R. Binnall
 U.S. Attorney’s Office for the District of          Harvey & Binnall, PLLC
 Columbia                                            717 King Street, Suite 300
 555 Fourth Street, NW                               Alexandria, VA 22314
 Washington, DC 20530                                (703) 888-1943
 (202) 252-7252                                      jbinnall@harveybinnall.com
 jocelyn.ballantine2@usdoj.gov
                                                     W. William Hodes
                                                     The William Hodes Law Firm
                                                     3658 Conservation Trail
                                                     The Villages, FL 32163
                                                     (352) 399-0531
                                                     wwh@hodeslaw.com

                                                     Sidney Powell
                                                     Sidney Powell, P.C.
                                                     2911 Turtle Creek Blvd. #300
                                                     Dallas, TX 75219
                                                     (214) 707-1775
                                                     sidney@federalappeals.com




                                              Robert K. Kelner
                                              Covington & Burling LLP
                                              One City Center
                                              850 Tenth Street, NW
                                              Washington, DC 20001-4956
                                              Phone: (202) 662-6000




                                                2
           Case 1:17-cr-00232-EGS Document 177-1 Filed 04/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

      v.
                                                  Crim No.: 17-232 (EGS)
 MICHAEL T. FLYNN,

                         Defendant



                                   [PROPOSED] ORDER

       Upon consideration of Covington & Burling LLP’s Motion for Leave to File

Supplemental Notice Regarding Transfer of Case File to Successor Counsel, it is hereby

       ORDERED that the Motion is GRANTED; and it is further

       ORDERED that Covington & Burling LLP’s Supplemental Notice Regarding of Transfer

of Case File to Successor Counsel is deemed filed in the above-captioned proceeding.

       SO ORDERED.




                , 2020
                                            The Honorable Emmet G. Sullivan
                                            United States District Judge
           Case 1:17-cr-00232-EGS Document 177-2 Filed 04/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

      v.
                                                     Crim No.: 17-232 (EGS)
 MICHAEL T. FLYNN,

                           Defendant



              COVINGTON & BURLING LLP’S SUPPLEMENTAL NOTICE
           REGARDING TRANSFER OF CASE FILE TO SUCCESSOR COUNSEL

       Covington & Burling LLP (“Covington”) submits this Supplemental Notice to provide

information to the Court about the transfer of the case file to successor counsel. On July 25,

2019, Covington & Burling LLP filed a Notice Regarding Transfer of Case File to Defendant’s

New Counsel (Doc. 99). That Notice informed the Court that Covington had transferred its

working case file in this case to new counsel within days of the termination of its representation

of Mr. Flynn, and that we had then turned to identifying, collecting and transferring a large body

of emails, text messages, handwritten notes, time records, voicemails, hard copy documents, and

other records that were not maintained in that working case file during the ordinary course of

business. Having finished that process, we stated that “the firm’s transfer of its case file to

General Flynn’s new counsel is now complete.”

       In reviewing materials in response to the Court's March 6, 2020 Order (Doc. 174) to

respond to Mr. Flynn’s specific allegations in his Supplemental Motion to Withdraw Plea of

Guilty (Doc. 160), however, we have found emails and two pages of handwritten notes that were

not previously transferred to successor counsel. With respect to the emails, this appears to have

resulted from errors in the process of collecting and searching electronic materials that were not
        Case 1:17-cr-00232-EGS Document 177-2 Filed 04/08/20 Page 2 of 2



contained in the working case file. The two pages of notes appear to have been inadvertently

missed during the file transfer process. Today, we made a supplemental transfer to Mr. Flynn’s

current counsel of the emails and notes identified to date as not having been transferred

previously. We are in the process of working with our information technology personnel, as

expeditiously as possible, to determine what other materials were not captured by the prior

electronic searches and to collect and transfer them promptly to Mr. Flynn’s current counsel. We

will apprise the Court when this is completed and will provide any further information that the

Court requires.



April 8, 2020                                Respectfully submitted,



                                             Robert K. Kelner (D.C. Bar No. 466880)
                                             Stephen P. Anthony (D.C. Bar No. 426536)
                                             Covington & Burling LLP
                                             One City Center
                                             850 Tenth Street, NW
                                             Washington, DC 20001-4956
                                             (202) 662-6000




                                                 2
